— Proceeding pursuant to CPLR article 78, transferred to this court by order of the Supreme Court, New York County (Walter Schackman, J.), entered on or about August 15, 1988, to review a determination of the Commissioner dated May 28, 1987, which found petitioner guilty of two specifications of failing to appear for a scheduled appointment with the Health Management Division without *250permission or authority, and suspended petitioner for five days or alternatively imposed a $300 penalty, unanimously dismissed and the determination confirmed, without costs.
The findings of guilt are supported by petitioner’s admissions and, thus, meet the substantial evidence test (Matter of Berenhaus v Ward, 70 NY2d 436). The penalty of five days’ suspension, chosen by petitioner from the options adopted by the Commissioner, is not excessive in relation to the repeated infractions here involved (Matter of Pell v Board of Educ., 34 NY2d 222). We have examined petitioner’s other contentions and find they do not warrant disturbance of the administrative determination. Concur — Kupferman, J. P., Sullivan, Milonas, Rosenberger and Wallach, JJ.